Citation Nr: 0911834	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-03 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran perfected his appeal in this case in March 2006.  
He requested that he be afforded a Travel Board hearing.  The 
Veteran's hearing was scheduled for August 30, 2007.  Notice 
of the hearing was provided in July 2007.

The Veteran's case was certified on appeal to the Board in 
July 2007.

Associated with the claims folder is a Report of Contact 
regarding a conversation with the Veteran on August 21, 2007.  
The Veteran indicated that he was unable to report for his 
scheduled hearing because of financial difficulties.  He did 
not ask for the hearing to be rescheduled.

The Veteran later submitted a statement and medical evidence 
to the RO that was received in August 2007.  The Veteran 
included a note wherein he again stated he would not report 
for his hearing.  In regard to the medical evidence the 
Veteran included a waiver of consideration of the evidence by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2008).  As the Veteran has submitted a wavier, 
the Board will consider the evidence in its appellate review.  

In light of the Veteran's statements regarding his not 
attending his scheduled hearing, and the fact that he did not 
request the hearing to be rescheduled, the Board finds that 
the Veteran's request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service 
connection for bilateral pes planus was denied in December 
1954.  Notice was provided that same month.  The Veteran 
failed to perfect an appeal and the decision became final.

2.  The evidence received since the December 1954 rating 
decision is new but it is not material, and it does not raise 
a reasonable possibility of substantiating the underlying 
claim for service connection for bilateral pes planus.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for bilateral pes planus 
has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from October 1952 to 
October 1954.  He contends that his bilateral pes planus was 
not noted on his entrance to service.  He further contends 
that even if it did exist prior to service, it was 
permanently aggravated during service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above-mentioned requirements for service 
connection, claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted," and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); see also Vanerson v. West, 12 Vet. App. 254, 259 
(1999) (history of preservice existence of conditions 
recorded at the time of examination will be considered 
together with all other material evidence in determinations 
as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3-2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

The Veteran was originally denied service connection for 
bilateral pes planus by way of a rating decision dated in 
December 1954.  He did not perfect a timely appeal and that 
decision became final.  See Veterans Regulation No. 2(a), 
Part II, Part III; Department of Veterans Affairs Regulation 
1008; see also 38 U.S.C. § 709 (1952).  As a result, service 
connection for bilateral pes planus may now be considered on 
the merits only if new and material evidence has been 
received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the December 1954 rating 
decision consisted of the Veteran's service treatment records 
(STRs), his claim for benefits, and a VA examination report 
dated in December 1954.

The Veteran submitted his claim for disability compensation 
benefits in November 1954.  He said that his pes planus began 
during basic training and was aggravated during service.  He 
reported treatment in service in 1952 and 1954.

The STRs include a pre-induction physical dated in November 
1951.  The Veteran was inducted into service in October 1952.  
There was no finding of pes planus on the 1951 examination.  
The Veteran had a "re-exam induction" in October 1952.  
Again pes planus was not found on examination.  However, 
within approximately three weeks of service the Veteran was 
seen for complaints of symptomatic pes planus in November 
1952.  A clinical entry noted he was to receive arch 
supports.  The Veteran had an orthopedic consult in December 
1952.  The examiner noted that the Veteran still had symptoms 
of his pes planus.  A trial of duty had been done and the 
Veteran had developed large blisters.  The diagnosis was 
symptomatic moderate pes planus.  The physician noted that 
the disorder existed prior to service.  The Veteran was 
recommended for a profile for his feet and to be transferred 
for training within his civilian occupation involving 
finance.  He was provided with Thomas heels.

There were no further entries regarding pes planus until 
January 1954.  The examiner said that the Veteran had third 
degree pes planus.  It was noted that the Veteran said he had 
had flat feet since he was 15.  The Veteran was noted to wear 
arch supports inside of his shoe and reported more relief 
with steel and tight fitting shoes.  It was advised that the 
Veteran receive built-in arch supports with special shoes.  
He was referred for a special evaluation at Fort Benning, 
Georgia.  

The Veteran was seen on the consult at Fort Benning in 
February 1954.  The Veteran was noted to have 16 months of 
service.  He gave a history of having trouble with flat feet 
since he was 15.  He complained of discomfort after standing 
for long periods of time, excessive sweating and cramps in 
the feet.  The examiner provided an impression of mild pes 
planus.  The examiner also said that the Veteran was 
dissatisfied with his leather arch supports and was referred 
for built-in arch supports.  The supports were noted as 
ordered.  A later entry, also from February 1954, reported 
that the Veteran was dissatisfied with the longitudinal arch 
pads provided.  The examiner said the Veteran's current shoes 
were not worth extensive alterations and recommended he be 
provided a new pair of shoes with specific fittings.  

The Veteran's separation physical examination noted that he 
had third degree pes planus in October 1954.

The Veteran was afforded a VA examination in December 1954.  
The Veteran was found to have bilateral "weak feet", third 
degree and symptomatic.  There was no opinion regarding the 
question of whether the disorder pre-existed service or was 
aggravated during service.

The RO denied service connection for bilateral pes planus in 
December 1954 finding that the Veteran's bilateral pes planus 
pre-existed his military service and that it was not 
aggravated during service.  Notice was provided to the 
Veteran in December 1954.  He did not respond to the notice.  

The Veteran submitted a request to reopen his claim in 
January 2005.  The evidence associated with the claims folder 
subsequent to the December 1954 rating decision includes VA 
treatment records dated in August 2004 and April 2005, a 
letter from S. M. Bigayer, D.P.M., dated in May 2007, and 
statements from the Veteran.

All of the evidence is new in that it was not of record 
before.  However, none of the evidence is material.  The VA 
records are clinical entries from the podiatry clinic.  The 
Veteran was treated for current problems pertaining to 
bilateral pes planus.  The Veteran gave a history of being 
taken into service without being told he had flat feet and 
that he was treated for pes planus in service.  However, the 
podiatrist explicitly stated in the entries that he was 
"unable to tell him what he was like before service, what 
happened in service and why they did not note flat feet on 
army [sic] physical."  Such entries are not material 
evidence as they merely record the Veteran's current status.

The report from Dr. Bigayer noted that the Veteran had 
current problems with pes planus and, over the years, this 
had caused severe degenerative arthritis in his feet.  He 
also said, "[s]ince this service connected condition has and 
will progressively worsen, his disability rating should be 
adjusted for the increasing morbidity."  Although this 
statement used the term "service connected" Dr. Bigayer did 
not provide any evidence to address the reasons for the prior 
denial.  His statement is accurate in that the Veteran did 
have pes planus in service.  The statement provides nothing 
further than that and does not address the issue of a pre-
existing disorder, or aggravation.  The evidence does not 
raise a reasonable possibility of substantiating the claim.  
The evidence is not material.

The Veteran's statements are not cumulative of prior 
statements as he previously only provided information on his 
claim form.  In his notice of disagreement (NOD), the Veteran 
said that he felt his military service aggravated his pes 
planus and, to this extent, he should receive service 
connection.  In a statement from March 2006, the Veteran 
noted that he had told the induction center physician about 
his having flat feet.  He said the physician told him his 
feet were okay and that he did not have the condition.  He 
said his medical records would show that "the doctor" said 
he did not have flat feet and that there was nothing wrong 
with his feet.  The Veteran added that he began to 
development problems with his feet during his initial 
training.  He noted that he was referred to Fort Benning for 
evaluation.  He said he was told that he had bad feet.

The Veteran also said he was told he had flat feet when he 
was examined for his separation.  He said that, when he first 
applied for disability, he was told that his foot disorder 
pre-existed service.  He said he agreed to this but contended 
that his feet became worse during his military service.  The 
Veteran said he had suffered for years because he did not 
know he could put in for disability.  He concluded by saying 
he believed his pes planus became worse during service.  

In essence the Veteran concedes his pes planus existed prior 
to service, although he does report that the induction 
physician disagreed with him on that fact.  He contends that 
his pes planus became worse in service and that he should be 
service connected.

The Veteran's statements are not material.  Although he did 
not submit any statements with his previous claim, especially 
ones asserting aggravation, the fact is that the RO 
considered the question of aggravation in the 1954 rating 
decision and specifically found that the pes planus was not 
aggravated.  That the Veteran now submits statements 
contending that his pes planus was aggravated in service does 
not constitute new and material evidence.  The Veteran is not 
competent to provide a medical opinion on causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The previous 
rating from 1954 included a VA physician as part of the 
rating board that determined there was no aggravation.  
Further, lay assertion of medical causation cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

The Board notes that the RO considered the Veteran's 
statements to the VA podiatrist to be new and material 
evidence as reflected in the reasons and bases section of the 
statement of the case (SOC) issued in February 2006.  For the 
reasons stated, the Board finds that the Veteran's lay 
statements do not constitute new and material evidence.  

Finally, the Veteran's representative presented written 
argument in March 2009 wherein it was argued that Veteran's 
statements regarding the status of his pes planus since the 
age of 15 are without merit and that the presumption of 
soundness was for application in this case.  It was further 
argued that there was insufficient evidence to rebut the 
presumption of soundness and that service connection was in 
order.  The argument fails for several reasons.  First, the 
claim has been adjudicated and a prior decision made that the 
evidence did establish a pre-existing disability.  Second, 
the same decision determined that there was no aggravation of 
the pre-existing disability.  Third, as the Veteran did not 
appeal that decision, it is final and can only be challenged 
on the basis of clear and unmistakable error (CUE) which the 
representative did not raise.  

In summary, the Veteran's claim was previously denied on the 
basis that it was a pre-existing disorder and was not 
aggravated during service.  The evidence submitted since the 
rating decision of December 1954 is not new and material and 
the Veteran's claim is denied.

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service-connection that were found insufficient in 
the previous denial.

During the pendency of this appeal, the Court, also issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the Veteran's claim was received in 
January 2005.  The RO wrote to him in March 2005.  The RO 
informed the Veteran that he had previously been denied 
service connection for pes planus and notified of the 
decision in December 1954.  The appeal period had expired and 
the decision was now final.  He was advised that he needed to 
submit new and material evidence to reopen his claim.  The 
Veteran was further advised as to what constituted new and 
material evidence and that to be considered material the 
evidence must pertain to the reason his claim was previously 
denied.  The Veteran was advised that his claim was 
previously denied because it was not shown that his bilateral 
pes planus was incurred in or aggravated by service.  

The letter further advised the Veteran of the evidence 
required to substantiate his claim for service connection.  
The Veteran was given examples of the types of information 
that would help to substantiate his claim.  The letter also 
advised the Veteran of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  

The Veteran responded that he had no additional evidence to 
submit in April 2005.

The Veteran's claim was denied in May 2005.  The basis for 
the denial was that no new and material evidence had been 
received to reopen the claim.  In particular, the decision 
noted that the prior denial was based on the pes planus being 
a pre-existing disorder that was not aggravated during 
service.

The Veteran submitted his NOD in June 2005.  He maintained 
that his pes planus had been aggravated during service.

The Veteran was issued a SOC in February 2006.  The SOC 
reopened the Veteran's claim but found the evidence 
insufficient to warrant service connection.  The Veteran 
submitted a detailed statement in March 2006.  In his 
statement he recognized the basis for the denial of service 
connection in 1954.  He also contended that his pes planus 
was aggravated by service.  

The Veteran was provided the notice required by Dingess by 
way of an RO letter dated in April 2006.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The Veteran has 
actual knowledge of what is required to reopen his claim for 
service connection for bilateral pes planus.  This is 
evidenced by his own statements, in particular his statement 
of March 2006.  He recognized the reason for the prior denial 
and articulated his reasons for why his current claim should 
be granted on the basis of aggravation.

The Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letter in his case and he has 
submitted statements in support of his claim.  See Sanders, 
487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  The Veteran's STRs and 
the VA examination report of December 1954 were already of 
record.  VA treatment records dated in August 2004 and April 
2005 were obtained and associated with the claims folder.  
The Veteran submitted a letter from a private podiatrist.  He 
was scheduled to testify at a Travel Board hearing but he 
failed to report for the hearing and did not request that it 
be rescheduled.  The Board finds that VA has satisfied its 
duty to notify and assist.  The Veteran has not identified 
any other pertinent evidence, not already of record.  The 
Board is also unaware of any such evidence.

The Board notes that the RO reopened the Veteran's claim and 
re-adjudicated it on the merits in the SOC of February 2006.  
The Veteran is not prejudiced by the Board's action in 
adjudicating his claim, on a different basis, the requirement 
for new and material evidence.  The Board is required to 
conduct a de novo review, regardless of the RO's action.  See 
Jackson, Barnett, supra.  The Veteran was afforded a greater 
benefit by the RO's adjudication on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been received, the 
petition to reopen the claim for service connection for 
bilateral pes planus is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


